Citation Nr: 1015479	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-30 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for alcohol dependence, 
to include as secondary to a depressive disorder.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to October 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision which denied the claims.  

The Veteran testified before the undersigned Veterans Law 
Judge at a September 2009 travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  

It is noted that a claim of service connection for alcohol 
dependence was initially denied in February 1999, and was not 
appealed.  The Veteran now claims that his alcohol dependence 
was caused by his depressive disorder.  The Board will 
consider this theory of "secondary service connection" in 
the following decision.  Roebuck v. Nicholson, 20 Vet. App. 
307 (2006) (An appellant's alternative theories of service 
connection are encompassed within a single claim.).


FINDINGS OF FACT

1.  The Veteran's depressive disorder has not been shown to 
be related to service or any incident of service; a psychosis 
was not manifest within one year of service; additional 
disability was not superimposed onto a personality disorder 
in service.

2.  In a February 1999 rating decision, service connection 
was denied for alcohol dependence; the Veteran was informed 
of the adverse decision and given his appellate rights.

3.  Evidence received since the February 1999 rating decision 
is either cumulative or irrelevant to the grounds for the 
final denial of service connection, and does not raise to the 
possibility of substantiating the Veteran's claim of service 
connection for alcohol dependence, to include as secondary to 
a depressive disorder.


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in or aggravated 
by active service, nor may a psychosis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).

2.  The February 1999 rating decision, which denied the 
Veteran's claim for service connection for alcohol 
dependence, is final.  38 U.S.C.A. § 7106 (West 2002).

3.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for alcohol 
dependence; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the veteran be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim of 
service connection for depression and petition to reopen, 
letters dated in February 2006, March 2006, February 2007, 
and September 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Further, the February 2007 letter 
provided notice of the elements of new and material evidence 
and the reasons for the prior denial.  The criteria of Kent 
are also satisfied.  See Kent, supra.  

Since the Board has concluded that reopening the claim of 
service connection for alcohol dependency is not warranted, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess, supra.  

Further, the Board notes that the RO did not adjudicate the 
Veteran's claim of "secondary service connection" for his 
alcohol dependence.  However, as will be discussed below, the 
Board denied service connection for the Veteran's depressive 
disorder.  As a matter of law, the Veteran cannot be granted 
service connection for his alcohol dependence.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001) (service connection 
for an alcohol or drug abuse disability is recoverable only 
if this disability is secondary to or is caused by a primary 
service connected disability).  Therefore, remanding this 
matter to require the RO to adjudicate this issue is 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

With respect to his petition to reopen, VA need not conduct 
an examination with respect to the claim of whether new and 
material evidence has been received to reopen previously 
denied claims of entitlement to service connection because 
the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding 
that VA need not provide a medical examination or medical 
opinion until a claim is reopened).  See also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  As will be discussed below, no new 
and material evidence has been presented to reopen the claim.  
No examination is necessary at this time.  

The Veteran was afforded a March 2007 medical examination to 
obtain an opinion as to whether his depressive disorder can 
be directly attributed to service.  The VA opinion obtained 
is more than adequate, as it is predicated on a full reading 
of medical records in the Veteran's claims file.  Looking to 
the opinion as a whole, the examiner considered all of the 
pertinent evidence of record and provided a complete 
rationale for his stated opinion, relying on and citing to 
the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board finds that the examination is 
more than adequate.  Further examination or opinion is not 
needed on this claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 
(2007).

II.	Service Connection

The Veteran contends that his depressive disorder arose 
during service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Turning to the Veteran's service treatment records, an April 
1994 report of medical history shows that the Veteran denied 
depression at that time.  In March 1997 the Veteran was 
diagnosed with alcohol dependence and a personality disorder 
NOS with borderline narcissistic and antisocial features.  
There was no diagnosis of depression or a depressive disorder 
at that time.  The Veteran's treatment from March 1997 to 
September 1997 shows that the Veteran had alcohol abuse 
related problems and was diagnosed as having a personality 
disorder.  Counseling for his dependence issues was 
recommended.  However, in May 1997, the Veteran specifically 
refused to participate in a rehabilitation treatment program.  
The Veteran was thereafter recommended for discharge due to 
this refusal.  

The Veteran contends, essentially, that his depressive 
disorder was first manifest during service and that he 
continues to suffer from that disorder presently.  He argues 
that he was first treated while on active duty.  

With respect to the Veteran's contentions that he has 
experienced depression in and since service, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  

Based on the record, the Board finds that the Veteran's lay 
evidence regarding his condition in service and continuity of 
his condition since service is of little weight.  The 
Veteran's psychiatric status was documented thoroughly during 
active duty and depression or any other psychiatric disorder 
was not noted beyond alcohol abuse and a personality 
disorder.  While there was a 1997 complaint regarding 
depression, the complaint does not mean that the Veteran had 
a chronic disability.  The evaluation which considered the 
complaint of depression did not conclude that he had a 
depressive disorder.  In sum, there is no competent evidence 
of a depressive disorder in service. See Jandreau, supra.  
Further, there is an absence of competent medical evidence of 
a depressive disorder in the years following service.  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experiences.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

The Veteran's post-service medical records show that he was 
diagnosed with a depressive disorder in March 2007.  At that 
time, the Veteran had additional diagnoses of a mixed 
personality disorder, a bipolar disorder, and substance abuse 
disorders, in remission, including alcohol and marijuana.  
The Veteran has a current psychiatric disability. The Board 
turns to the issues of incurrence or aggravation and nexus.  

As mentioned above, the Veteran was provided a VA examination 
in May 1998 wherein the examiner provided a diagnosis of 
alcohol and marijuana dependence in remission and mixed 
personality disorder by history.  In March 2007, the Veteran 
submitted to a second VA examination where he was diagnosed 
as having a depressive disorder.  The examiner noted that 
that Veteran's reported his depression began as a result of 
financial problems and problems with his girlfriend.  When 
questioned about his financial problems, the Veteran provided 
that he spent money on alcohol and did not pay his bills.  
When questioned about his problems with his girlfriend, the 
Veteran reported that he felt insecure and jealous in the 
relationship.  When asked about problems with the Army, the 
Veteran indicated that he was frustrated because he had foot 
and ankle pain and felt like he was given the "run around."  
The examiner also noted that the Veteran did not seek mental 
treatment until 2002.  The examiner concluded that it was 
less likely than not that the Veteran's depressive disorder 
is related to his in-service medical condition.  This 
examination is adequate and given much probative weight as it 
is the only objective medical evidence providing an opinion 
on the etiology of the Veteran's depressive disorder.  See 
Barr, supra.      

The Board finds that the Veteran's depressive disorder was 
not incurred in or aggravated by service.  Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychotic disorder becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to support a finding that a 
psychotic disorder was present in service or within one year 
of service.  The Veteran cannot benefit from the presumption.

The Board also looks to the Veteran's personality disorder 
diagnosed while inservice.  Congenital or developmental 
defects, such a personality disorders, and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2009).  A 
mental disorder superimposed on a personality disorder may be 
service connected.  38 C.F.R. § 4.127 (2009).  There is no 
evidence, however, that a depressive disorder or any other 
psychiatric disability was superimposed on his personality 
disorder.  Service connection is not permitted for his 
personality disorder.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.	New and Material Evidence
 
The law prohibits a grant of direct service connection for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service. Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 
2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998). However, a 
Veteran may be service connected for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability. In order to qualify for service 
connection, the Veteran must establish, by clear medical 
evidence, that his alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder, and that it is not due to willful wrongdoing.  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

As an initial matter, the Veteran, in his petition to reopen 
his claim of service connection for alcohol dependence, 
alleged that his alcohol dependence was also due to his 
depressive disorder.  The Veteran's claim of service 
connection for a depressive disorder was denied above and 
therefore the Veteran cannot benefit from this "new" theory 
of recovery.  38 C.F.R. § 3.310; See Allen, supra.; see also 
Sabonis, supra. (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).

With respect to his petition to reopen, under 38 U.S.C.A. § 
5108, VA may reopen a previously and finally disallowed claim 
when "new and material" evidence is presented or secured 
with respect to that claim.  38 C.F.R. § 3.156(a) defines 
"new and material evidence."  "[N]ew evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  The new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's initial claim of entitlement for service 
connection for alcohol dependence was denied in February 
1999.  When the Board reviewed the claim, the claims file 
contained the Veteran's service treatment records and a May 
1998 VA examination.  

Since the February 1999 Board decision, the Veteran submitted 
private treatment records from Alexian Brothers Behavioral 
Health Hospital and updated VA treatment records.  These 
treatment records are silent as to whether the Veteran's 
alcohol dependence was caused or aggravated by or acquired as 
secondary to as a symptom of a service connected disorder.  
They are completely without such a discussion and, therefore, 
do not address the ground of the prior final denial of his 
service connection claim.  Again, the Veteran is not 
competent to diagnosis his disability or provide an opinion 
as to the etiology of his alcohol dependence.  See Espiritu, 
supra.  

Accordingly, the Board finds that, while new, the evidence 
submitted is not material and does not warrant reopening as 
the records do not raise a reasonable possibility of 
substantiating his underlying service connection claim.  See 
38 C.F.R. § 3.156(a).  The petition to reopen the claim of 
service connection for alcohol dependence, to include as 
secondary to a depressive disorder, is denied.  See 38 C.F.R. 
§ 3.156(a).


ORDER

Entitlement to service connection for a depressive disorder 
is denied.

The petition to reopen the claim of entitlement to service 
connection for alcohol dependence, to include as secondary to 
a depressive disorder, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


